DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 10/20/2021. Claims 3, 6, 8-9, 11-14, 18 and 21 are pending in the application. Claims 1-2, 4-5, 7, 10, 15-17 and 19-20 are cancelled. Claims 3, 8, 12-14 and 18 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim status for claim 6 should be (Currently Amended) instead of (Previously Presented).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “said cavity is sealed”, however claim 6, from which claim 11 depends, recites at least one sealed cavity. Therefore, it appears that claim 11 does not further limit the claim from which it depends.
 

    PNG
    media_image1.png
    430
    438
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 6, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. US 2015/0272826 A1 in view of Brandow US 2015/0329258 A1.
With regards to claim 6, Alonso (Fig. 16) discloses a medication information and storage device comprising: a first card 206 having a front surface, a rear surface opposite said front surface, and edges disposed along said perimeter of said first card; a second card 204 having a front surface, a rear surface opposite said front surface, and edges disposed along said perimeter of said second card; said first card and said second card being connected together in a hinging manner (at 202) so that said front surface of said second card can fold into contact with a portion of said front surface of said first card, and wherein said first card and said second card may pivot with respect to one another between an open and closed position; at least one sealed cavity (see figure above), for housing medication, disposed on a top third of said first card 206 and protruding outwardly from at least one of said surfaces of said first card creating a raised protrusion away from said first card, wherein said front surface and said rear surface of said second card are flat, and wherein said rear surface and bottom two thirds of said front surface of said first card are flat so that said medication information and storage device may slide into a pocket of a wallet so that said cavity protrudes outwardly above said pocket; and information (Para. 0041 and Fig. 16) regarding said medication printed on at least one of said front surfaces of said cards. (Para. 0078)

    PNG
    media_image2.png
    564
    577
    media_image2.png
    Greyscale

Alonso discloses a second card but it does not specifically disclose the second card includes a cut-out portion that corresponds to a position of said cavity so that when said first card and said second card are folded together, said cavity protrudes through said cut-out portion of said second card and said first and second cards lie flat against one another.
However Brandow teaches that it was known in the art to have medication storage device formed of a first and second card with the second card including a cut-out portion 20 that corresponds to a position of said cavity so that when said first card and said second card are folded together, said cavity protrudes through said cut-out portion of said second card. (Col 3:27-32)
The inventions of Alonso and Brandow are both drawn to the field of containers that are capable of holding items such as medication. Each container 

With regards to claim 9, Alonso does not specifically disclose the second card has a different shape and different dimensions than said first card.
However in Para. 0079, Alonso states “The blister cards can be of varying shape and size as desired based upon the number, size and type of dosing units contained therein, and can be sized to be conveniently portable. Non-limiting examples of such shapes include round, circular, oval, rectangular, square, triangular, trapezoidal, octagonal, and combinations thereof”, therefore it would be obvious to one having ordinary skill in the art to have the second card have a different shape and different dimensions than the first card.

With regards to claim 11, Alonso discloses the said cavity is sealed.

With regards to claim 21, Alonso discloses the said cavity is positioned adjacent a corner of said first card, so that said medication information and storage device may be stored in a slot of a wallet in either a horizontal or vertical orientation while said cavity protrudes outwardly from said first card and above said slot in said wallet depending on such factors as the size and type of wallet and slot of the wallet that is to hold the card.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 9, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736